Citation Nr: 1449943	
Decision Date: 11/10/14    Archive Date: 11/19/14

DOCKET NO.  09-37 093A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, South Carolina


THE ISSUES

1. Entitlement to a disability rating in excess of 40 percent for degenerative disc disease (DDD) of the lumbar spine.  

2. Entitlement to a disability rating in excess of 10 percent for radiculopathy of the left lower extremity.  

3. Entitlement to an initial compensable disability rating for bilateral hearing loss. 

4. Entitlement to a compensable disability rating for hemorrhoids. 

5. Entitlement to a total rating based upon individual unemployability (TDIU) due to service-connected disability.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

D. Martz Ames, Counsel


INTRODUCTION

The Veteran had active service from June 1962 to August 1966 and from September 1966 to September 1982.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from January 2008, April 2009, and August 2009 rating decisions of the Department of Veterans Affairs (VA) Regional Office (RO) in Columbia, South Carolina.  

This appeal was processed using the Veterans Benefits Management System (VBMS) paperless claims processing system.  Accordingly, any future consideration of this case should take into consideration the existence of this electronic record.

In January 2014 the Board remanded this case to the RO via the Appeals Management Center (AMC) for further development and it has now been returned to the Board.  

TDIU is an element of all appeals of an increased rating.  Rice v. Shinseki, 22 Vet. App. 447, 453-54 (2009).  The Veteran has claimed entitlement to increased ratings for his service-connected disabilities.  In October 2014, he stated that his service-connected disabilities precluded appointment.  An informal claim for TDIU has been raised.  Roberson v. Principi, 251 F.3d 1378 (Fed. Cir. 2001). 

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

The Veteran has requested a travel board hearing, but none has been scheduled.  He is entitled to a hearing as a matter of right.  38 C.F.R. § 20.700(a) (2014).  The case is remanded to the RO so that a travel board hearing may be scheduled.  38 C.F.R. §§ 19.9, 20.704 (2014).

Accordingly, the case is REMANDED for the following action:

Schedule the Veteran for a Travel Board hearing at the RO at the earliest available opportunity.  The RO should notify the Veteran and his representative of the date and time of the hearing, in accordance with 38 C.F.R. § 20.704(b) (2014).  After the hearing, the claims file should be returned to the Board in accordance with current appellate procedures. 

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2014).



_________________________________________________
K. PARAKKAL
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2014).



